DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
I) In FIG. 2, reference characters 43, 45 and 81 appear to be directed to the wrong element (43 should be directed to the “canopy rear support”, not a sheet of material; 45 should be directed to the “canopy left upper support, not a sheet of material located below it; and 81 should be directed to the “right lower tip”, not the panel above it); and 
II) In FIG. 3, reference characters 43, 45 and 57 appear to be directed to the wrong element (43 should be directed to the “canopy rear support”, not a central portion of a sheet of material; 45 should be directed to the “canopy left upper support, not a portion of the sheet of material located next to it; and 57 should be directed to the “right panel lower line”, not the unoccupied space next to it).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities:
Page 7, line 4, “frame 24” should be changed to --frame 20--.
Page 7, line 11, “diagnose” should be changed to --diagonal--.  
Page 8, lines 7-8, the sentence “The canopy front and rear supports are angled at 60° to each other, and preferably have a midpoint strapped to the diagonal supports of the swingset frame” should be changed since it does not appear that the canopy front and rear supports (referenced by 42 and 43) are actually angled 60 degrees relative to each other.
Page 8, lines8-9, “The canopy front and rear lines also connect to the diagonal supports of the swingset frame” should be changed since it is not clear which elements are being referring to by the “canopy front and rear lines”.
Page 8, line 21, “corner 83,” should be changed to --corner 83--.
Page 8, line 23, “corner 85,” should be changed to --corner 85--.

Page 9, line 8, “strap and 92 tighten” should be changed to --strap end 90 to tighten--.
Page 9, lines 8-9, the sentence “Pulling on the pull strap.” is not complete. 
Page 9, line 21, “panel 51, and” should be changed to --panel 51 and--.
Page 9, line 23, “canopy top left upper support 45” should be changed to -- canopy left upper support 45--.
Page 9, line 27, “support 44, and” should be changed to --support 44 and--.
Page 10, line 19, “support 44, and” should be changed to --support 44, and--.
Page 11, line 13, “four” should be changed to --for--.
Page 11, line 13, “trampoline” should be changed to --swingset--.
Appropriate correction is required.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities: 
Claim 18 is a verbatim copy of claim 17 and is therefore redundant.  
Claim 19, line 1, “frontline” should be changed to --front line-- for consistency purposes.
Claim 19, “and the” should be changed to --, the--.
Claim 19, line 2, “frontline” should be changed to --front line-- for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a canopy right upper support” in line 5.  It is unclear if this canopy right upper support is the same as the “canopy right upper support” previously recited in line 3.  For examination purposes, they are assumed to be the same.  Clarification is required.
Claim 1 recites “a canopy left upper support” in line 10.  It is unclear if this canopy left upper support is the same as the “canopy left upper support” previously recited in lines 3-4.  For examination purposes, they are assumed to be the same.  Clarification is required.
Claim 1 recites the limitation "the left front canopy corner" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the left rear canopy corner" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the edges of the right triangular shape" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the right front canopy corner" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the right rear canopy corner" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the term “left triangular shape” multiple times throughout the claim.  It is unclear what is meant by the term “a left triangular shape”.  How is that different than just a triangular shape?  Clarification is required. 
Claim 4 recites the limitation "the edges of the left triangular shape" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a canopy left front line” in line 2.  It is unclear if this canopy left front line is the same as the “canopy left front line” previously recited in claim 1 (line 15).  For examination purposes, they are assumed to be the same.  Clarification is required.
Claim 5 recites “a canopy left rear line” in line 4.  It is unclear if this canopy left rear line is the same as the “canopy left rear line” previously recited in claim 1 (line 15).  For examination purposes, they are assumed to be the same.  Clarification is required.
Claim 7 recites the limitation "the right front canopy corner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "the right rear canopy corner" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the term “right triangular shape” multiple times throughout the claim.  It is unclear if Applicant means a right triangle, which is a triangle that includes one 90° angle, or not.  It does not appear that the right panel, which is triangular, is actually a right triangle.  Clarification is required.
Claim 10 recites the limitation "the edges of the right triangular shape" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the right front canopy corner" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the right rear canopy corner" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the term “left triangular shape” multiple times throughout the claim.  It is unclear what is meant by the term “a left triangular shape”.  How is that different than just a triangular shape?  Clarification is required.
Claim 12 recites the limitation "the edges of the left triangular shape" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “a canopy left front line” in line 2.  It is unclear if this canopy left front line is the same as the “canopy left front line” previously recited in claim 1 (line 15).  For examination purposes, they are assumed to be the same.  Clarification is required.
Claim 13 recites “a canopy left rear line” in line 4.  It is unclear if this canopy left rear line is the same as the “canopy left rear line” previously recited in claim 1 (line 15).  For examination purposes, they are assumed to be the same.  Clarification is required.
15 recites the limitation "the right front canopy corner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the right rear canopy corner" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the canopy right frontline" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the canopy right rear line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 13 recite “the left front canopy corner is connected to a canopy left front line, wherein the left rear canopy corner is connected to a canopy left rear line”.  However, a canopy left front line was previously recited as being connected to the left front canopy corner and a canopy left rear line was previously recited as being connected to the left rear canopy corner in claim 1 (lines 15-.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Charlop (US-2,353,220) discloses a frame shade comprising: a canopy top (19), wherein the canopy top is bounded by and has a canopy front 5support (42), a canopy rear support (42), a canopy right upper support (comprised of two members 40 or 51 on one side of the frame), and a canopy left upper support (comprised of two members 40 or 51 on the opposing side of the frame).  However, Charlop lacks a right panel connected to the canopy top at a canopy right upper support; a canopy right front support extending downwardly from the canopy right upper support and a canopy right rear support extending downwardly from the 10canopy right upper support, wherein the canopy right front support and the canopy right rear support join together at a right lower tip; a left panel connected to the canopy top at a canopy left upper support; a canopy left front support extending downwardly from the canopy left upper support and a canopy left rear support extending downwardly from the canopy 15left upper support, wherein the canopy left front support and the canopy left rear support join at a left lower 
Stevens (US-352,842) discloses a frame shade comprising: a canopy top (Rectangular portion of M that does not overhang/have a scalloped edge), wherein the canopy top is bounded by and has a canopy front 5support (g), a canopy rear support (g), a canopy right upper support (f), and a canopy left upper support (comprised of two members 40 or 51 on the opposing side of the frame (f); a right panel (portion of M that overhangs f and has a scalloped edge on one side of the frame) connected to the canopy top at a canopy right upper support; a canopy right front support (k) extending downwardly from the canopy right upper support and a canopy right rear support (k’) extending downwardly from the 10canopy right upper support (as seen in FIG. 2), wherein the canopy right front support and the canopy right rear support join together at a right lower tip (at n); a left panel (portion of M that overhangs f and has a scalloped edge on the opposing side of the frame) connected to the canopy top at a canopy left upper support; a canopy left front support (k) extending downwardly from the canopy left upper support and a canopy left rear support (k’) extending downwardly from the canopy 15left upper support, wherein the canopy left front support and the canopy left rear support . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                             
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636